COMPOSITE STRUCTURES, MATERIALS WITH A REMOVABLE BACKING FOR COMPOSITE STRUCTURES AND RELATED DEVICES AND METHODS

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on November 2, 2020, is acknowledged.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 2, 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections—35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hogenboom et al. (US 5,766,725) in view of Krogager et al. (US 2009/0057948).
Regarding claim 1, Hogenboom et al. teach a composite structure (composite web 3)  (Abstract; Fig. 2b-2d, 4; col. 1, LL. 44-46) comprising: at least one ply of material (composite layer 4) extending along a length of the composite structure 3, the at least one ply of material 4 comprising: sections of material (connected web parts 7) extending along the length of the composite structure 3 with a removable backing material (separating layer 8) (Fig. 1a-2d, 4; col. 1, LL. 44-49), each of the sections 7 comprising fibers 5 in at least one selected orientation relative to the length of the composite structure 3, the at least one selected orientation comprising a non-zero degree angle (angle α) fiber orientation (Fig. 1a, 1c-2d, 4; col. 1, LL. 47-57; col. 3, LL. 16-20).
Hogenboom et al. do not specifically describe how the composite structure 3 is applied after it is manufactured.  However, it is well known in the art to apply similar composite structures to a tool and to stretch at least some of the fibers over the tool with force applied by a forming head of a composite structure forming device, in order to shape the composite structure to the desired shape of the final composite product, as evidenced by Krogager et al. (Abstract; Fig. 1b-3b; [0048-0052]).  Thus, it would have been obvious to one of ordinary skill in the art to likewise apply the composite structure 3 of Hogenboom et al. to a tool and to stretch at least some of the fibers 5 over the tool with force applied by a forming head of a composite structure forming device, in order to produce a shaped composite product.

Regarding claim 3, Hogenboom et al. teach that the pre-preg material comprises a tape (i.e., a uni-directional tape of parallel fibers 5) (Fig. 1a-c, 2a-2c, 4; col. 1, LL. 44-49).
Regarding claim 4, Hogenboom et al. teach that at least one of the sections of material 7 may comprise fibers 5 in more than one selected orientation relative to the length of the composite structure 3 (col. 1, LL. 9-16; col. 8, LL. 31-32, LL. 44-55).
Regarding claim 5, Hogenboom et al. teach that the at least one ply of material 4 may comprise plies of material at least partially stacked over each other to define the composite structure 3 (col. 1, LL. 9-16; col. 8, LL. 31-32, LL. 44-55).
Regarding claim 6, Hogenboom et al. teach that the fibers 5 in at least some of the plies of material may have differing orientations (col. 1, LL. 9-16; col. 8, LL. 31-32, LL. 44-55).
Regarding claim 7, Hogenboom et al. teach that the sections of material 7 of the at least one ply of material 4 comprise individual sections 7 that have been cut from a common feedstock 14, reoriented to provide the at least one selected orientation of the fibers 5, and lined up end to end to define a length of the at least one ply of material 4 (Fig. 2a-b, 4; col. 1, LL. 44-55; col. 3, LL. 54-57; col. 4, LL. 5-7, LL. 14-20; col. 7, LL. 65-67; col. 8, LL. 1-6).
Regarding claim 8, Hogenboom et al. teach that the sections of material 7 of the at least one ply of material 4 are connected together, e.g., with adhesive tape 19 (Fig. 3a-c; col. 5, LL. 12-16).

Regarding claim 10, Hogenboom et al. a composite structure (composite web 3)  (Abstract; Fig. 2b-2d, 4; col. 1, LL. 44-46) comprising: at least one ply of material (composite layer 4) extending along a length of the composite structure 3, the at least one ply of material 4 comprising: sections of material (connected web parts 7) extending along the length of the composite structure 3, each of the sections 7 comprising fibers 5 in at least one selected orientation relative to the length of the composite structure 3, the at least one selected orientation comprising a non- zero degree angle (angle α) fiber orientation (Fig. 1a, 1c-2d, 4; col. 1, LL. 47-57; col. 3, LL. 16-20), the sections of material 7 of the at least one ply of material 4 comprising individual sections 7 that have been cut from a common feedstock 14, reoriented to provide the at least one selected orientation of the fibers 5, and lined up end to end to define a length of the at least one ply of material 4 (Fig. 2a-b, 4; col. 1, LL. 44-55; col. 3, LL. 54-57; col. 4, LL. 5-7, LL. 14-20; col. 7, LL. 65-67; col. 8, LL. 1-6).
Hogenboom et al. do not specifically describe how the composite structure 3 is applied after it is manufactured.  However, it is well known in the art to apply similar composite structures to a tool and to stretch at least some of the fibers over the tool with a forming head of a composite structure forming device, in order to shape the composite structure to the desired shape of the final composite product, as evidenced by Krogager et al. (Abstract; Fig. 1b-3b; [0048-0052]).  Thus, it would have been obvious to one of ordinary skill in the art to likewise apply the composite structure 3 of Hogenboom et al. 
Regarding claim 13, Hogenboom et al. teach that the at least one ply of material 4 comprises a removable backing material (separating layer 8), which provides a support making the composite structure 3 easy to handle without risk of tearing (Fig. 1a-2d, 4; col. 1, LL. 44-49, LL. 64-67), such that it would have been obvious to one of ordinary skill in the art to stretch the at least some of the fibers 5 over the tool with the forming head directly contacting the support provided by the removable backing material 8 of Hogenboom et al. in view of Krogager et al. 

Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hogenboom et al. and Krogager et al. as applied to claims 1-10 and 13 above, and further in view of Corden et al. (US 2010/0233423).
Regarding claim 11, Hogenboom et al. do not specifically teach that the at least one ply of material 4 comprises a dry fiber material rather than or in addition to the pre-preg material 5, 6.  However, Corden et al. teach that the initial composite structures used to make molded composite products may comprise dry fiber materials as well as pre-preg materials (Abstract; Fig. 10; [0001, 0110, 0117]), such that it would have been obvious to one of ordinary skill in the art to provide a dry fiber material among the at least one ply of material 4 of Hogenboom et al. as an art-recognized functional equivalent of the pre-preg material 5, 6 taught by Hogenboom et al.  Simple substitution of one known element for another to obtain predictable results is considered within the level of ordinary skill in the art; see MPEP 2141.


Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Diaz et al. (US 5,503,887) teach making a composite structure by cutting sections from a common feedstock, reorienting the sections to provide a desired orientation of the fibers, and lining up the sections end-to-end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745